Citation Nr: 0935698	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-12 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right great toe fracture. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to January 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision in which the RO 
increased the rating for the Veteran's service-connected 
residuals of a right great toe fracture from 0 to 10 percent.  
The Veteran filed a notice of disagreement (NOD) with the 
assigned rating in January 2004, and the RO issued a 
statement of the case (SOC) continuing the 10 percent rating 
in January 2006.  The Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 
2006.

The RO continued the denial of the claim for a rating in 
excess of 10 percent for residuals of a right great toe 
fracture in January, February, and March 2007 supplemental 
SOCs (SSOCs).

In August 2007, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

In November 2007, the Board issued a decision addressing 
other claims for which an appeal had been perfected, and 
remanded this matter to the RO, via the Appeals Management 
Center (AMC) in Washington, D.C., for additional notice and 
development.  After completing the requested actions, the AMC 
continued the denial of the claim, as reflected in the August 
2009 SSOC, and returned this matter to the Board for further 
appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Pertinent to the current claim for increase, the 
residuals of the Veteran's right great toe fracture have 
consisted of limitation of motion , swelling and pain 
associated with posttraumatic osteoarthritis,  these symptoms 
suggest overall  moderately severe disability. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 20 percent rating for residuals of a right 
great toe fracture have been  met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the January 2006 SOC set forth the criteria 
for higher ratings for foot disability.  Thereafter, a 
January 2008 post-rating letter provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate the claim for a rating in excess of 10 percent 
for residuals of a right great toe fracture, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence would be obtained by VA.  The 
January 2008 letter also notified the Veteran that he could 
send VA information that pertained to his claim and provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

After issuance of the above-described notice, and  
opportunity for the Veteran to respond, the August 2009 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file in connection with 
this matter consists of , VA medical records and reports of 
VA examinations in April 2003, , June 2004 and June 2009.  
Also of record and considered in connection with the appeal 
is the transcript of the Veteran's Board hearing, as well as 
various written statements provided by the Veteran and by his 
representative, on his behalf.  The Board also notes that no 
further RO action on the claim on appeal is warranted.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 



II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The Veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Historically, by rating action of August 2003, the RO 
increased the rating for the Veteran's  residuals of a right 
great toe fracture to a 10 percent evaluation under 
Diagnostic Code 5279, for rating metatarsalgia.  This is the 
maximum rating available under this code.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5279.  Hence, a higher schedular 
rating may only be assigned by evaluation of the disability 
under an analogous diagnostic code.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case).  See also Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (one diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology).  

Here, the Veteran's service-connected fracture residuals may 
be evaluated, by analogy, under the criteria of Diagnostic 
Code 5284, for rating residuals of foot injuries.  See 
38 C.F.R. §  4.20.  Under that diagnostic code, a 10 percent 
rating is assigned for moderate foot injuries, a 20 percent 
rating is assigned for moderately severe foot injuries, and a 
30 percent rating is assigned for severe foot injuries.  With 
actual loss of use of the foot, a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Words such as "moderate" and "severe" are not defined in VA's 
Rating Schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  See 38 C.F.R. § 4.6.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating for functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination, to include on flare- 
ups or with repeated use, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the schedular criteria for a 20 percent 
rating for the Veteran's service-connected residuals of a 
right great toe fracture have been met.

In this regard, the April 2003 VA examination report reflects 
that there was full range of motion of the Veteran's right 
great toe had full range of motion, and April 2003 X-rays of 
the foot revealed no acute bony abnormality.  However, on VA 
examination in June 2004, the examiner noted that the 
Veteran's right great toe was stiff and movement was limited 
(although  X-rays taken in conjunction with the examination 
were interpreted as normal).On June 2009 VA examination, the 
Veteran reported that he had no movement of the right great 
toe.  This affected his activities such that he could not run 
or walk up hills because of the loss of motion of his great 
toe.  He was able to walk a mile but had pain in his right 
toe.  Standing or sitting did not cause a problem and he did 
not use orthotics.  

Physical examination revealed that the Vet4eran's right toe 
was significantly larger than his left toe.  The examiner 
noted Veteran's gait on his right side caused a slight limp 
as he had very little motion of the right toe and could not 
push off the ball of his foot on the right side.  There was 
no motion of the interphalangeal joint of the right great 
toe.  After the terminal range of repetitive motion, there 
was increased pain, fatigability and weakness, but no lack of 
endurance or incoordination could be assessed on range of 
motion of the great toe.  Peripheral circulation and 
sensation were intact.  The diagnosis was posttraumatic 
osteoarthritis, interphalangeal joint, right great toe and 
metatarsophalangeal right great toe.  The examiner concluded 
that based on the Veteran's symptoms and physical findings, 
he would assess the condition of his right great toe as 
moderately severe because of limitation of motion, swelling 
and pain.

The aforementioned medical evidence reflects that the Veteran 
has had limited range of motion of his great toe on the right 
foot due to pain.  In addition, he has had difficulty with 
walking and an altered gait as a result of his right great 
toe fracture residuals.  The Board also notes that the 
Veteran has had considerable functional limitation due to his 
service-connected right great toe disability in that he is 
unable to walk or run up hills and unable to ride horses.  
Additionally, the June 2009 VA examiner concluded that the 
Veteran's symptoms and physical findings were moderately 
severe because of limitation of motion, swelling and pain.  
Given the objective findings of pain and functional 
limitations with respect to the Veteran's right second toe 
deformity with fracture and trauma, and affording the Veteran 
the benefit of the doubt, the Board finds that a rating of 20 
percent rating for overall moderately severe disability under 
Diagnostic Code 5284, is warranted.

However, the Board finds that a rating in excess of 20 
percent is not warranted, even when functional loss due to 
pain and other section 4.40 and 4.45 and DeLuca factors are 
considered.  As indicated above, the Board's assignment of a 
20 percent rating is based, in part, on functional loss due 
to pain; as this factor has already been considered, it 
provides no basis, without more, for assignment of a higher 
rating.  
Moreover, the Veteran has had no instability or weakness of 
the right great toe.  In addition, his reported flare-ups 
have  attributed to his nonservice-connected gout disability 
and the VA examiner assessed his disability as moderately 
severe rather than severe.  While as indicated above, an 
examiner's assessment is not dispositive in evaluating a 
disability, here, that assessment appears entirely consistent 
with the medical findings of record.  

In short, while the Veteran's pain adversely affects the 
right foot function, it is not shown to be so disabling as to 
result in the severe foot impairment required for the next 
higher 30 percent rating.  The Board also notes that, during 
his Board hearing, the Veteran indicated that his right toe 
was rigid and he could not bend it; in response to his 
representative's question, he indicated that he had ankylosis 
in both joints of the right great toe (see Transcript, at 4, 
8).  However, the medical evidence has indicated only that 
the Veteran has arthritis in both joints, and that motion was 
not possible in one joint.  Moreover, there is no other 
evidence to support a finding that the Veteran has actually 
or effectively lost the use of his foot.  

The record also presents no basis for evaluation of the 
disability under any other provision of VA's rating schedule 
providing for a rating greater than 20 percent during the 
period under consideration.  However,  as the Veteran's 
disability has not been shown to  involve flat feet, claw 
foot, or malunion or nonunion of the tarsal or metatarsal 
bones, evaluation of the disability under Diagnostic Code 
5276, 5278 or 5283 is not appropriate.  See 38 C.F.R. 
§ 4.71a.  The Veteran's right great toe fracture residuals 
also are no shown to involve any factor(s) that would warrant 
rating the disability under any other provision of VA's 
rating schedule.  

Given the nature of residuals of the Veteran's right great 
toe fracture, and resulting functional impairment, the  Board 
finds that a 20 percent but no higher rating is warranted.  
The Board has applied the benefit-of-the-doubt in reaching 
the decision to award the 20 percent rating, but finds that 
the preponderance of the evidence is against assignment of 
any higher  rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 


ORDER

A 20 percent rating for residuals of a right great toe 
fracture is granted, subject to the legal authority governing 
the payment of VA compensation. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


